United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jersey City, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-141
Issued: April 10, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 25, 2012 appellant, through her attorney, filed a timely appeal from a July 3,
2012 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a three percent right arm permanent
impairment.
FACTUAL HISTORY
On March 25, 1993 appellant, then a 38-year-old mail handler, filed an occupational
claim (Form CA-2) alleging wrist conditions as a result of performing her assigned duties.
OWCP accepted the claim for right rotator cuff tendinitis. Appellant underwent right shoulder
1

5 U.S.C. § 8101 et seq.

surgery on February 1, 1995.2 By decision dated May 26, 1998, OWCP found that her actual
earnings in a modified position since April 15, 1997 represented her wage-earning capacity.
Appellant submitted a July 21, 1999 report from Dr. David Weiss, an osteopath, who
stated that she had work injuries on October 1, 1992 and June 23, 1994.3 Dr. Weiss opined that,
under the fourth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides), appellant had a 45 percent right arm impairment.
On July 21, 2008 appellant resubmitted the July 21, 1999 report from Dr. Weiss. On
January 16, 2009 she submitted an August 11, 2008 report from Dr. Weiss, who provided a
history and results on examination.4 Dr. Weiss opined that appellant’s right arm impairment,
under the fifth edition of the A.M.A., Guides, was 59 percent, based on surgery, loss of range of
motion, sensory and motor deficits.
In a letter dated June 16, 2009, OWCP advised Dr. Weiss that, as of May 1, 2009, an
impairment rating must be made under the sixth edition of the A.M.A., Guides (hereinafter
references to the A.M.A., Guides are to the sixth edition unless otherwise noted). On
September 29, 2009 Dr. Weiss submitted a report with the August 11, 2008 examination results
and an opinion that, under the A.M.A., Guides, appellant had a seven percent right arm
impairment. He identified Table 15-34 for loss of range of motion.
OWCP referred the case for a second opinion examination by Dr. P. Leo Varriale, a
Board-certified orthopedic surgeon. In a report dated April 13, 2010, Dr. Varriale reviewed a
history of medical treatment and provided results on examination. With respect to a permanent
impairment, he applied Table 15-5 of the A.M.A., Guides, finding a default value of three
percent for tendinitis of the shoulder. Dr. Varriale found that no adjustment was warranted based
on applicable grade modifiers. The date of maximum medical improvement was reported as
August 1, 1995 or six months after the shoulder surgery. In a report dated June 14, 2010, an
OWCP medical adviser concurred that the right arm impairment was three percent.
By decision dated June 30, 2010, OWCP granted a schedule award for a three percent
right arm permanent impairment. The period of the award was 9.36 weeks commencing
September 30, 1998.5
Appellant requested a hearing before an OWCP hearing representative, which was held
on October 6, 2010. By decision dated December 27, 2010, the hearing representative remanded
the case to refer the case to an OWCP medical adviser to review the medical evidence as to
permanent impairment.
2

The surgery was a decompressive acromioplasty of the right shoulder with release of coracoacromial ligament.

3

The reference to October 1, 1992 appears to be the current right shoulder claim. The June 23, 1994 injury was a
traumatic injury claim for a back injury.
4

The initial page is dated August 9, 2008, but subsequent pages are dated August 11 and Dr. Weiss stated that the
examination was performed on August 11, 2008.
5

Appellant had received wage-loss compensation through September 29, 2008.

2

In a report dated March 21, 2011, an OWCP medical adviser stated that Dr. Varriale’s
report was based on a more current examination and he found no basis for an increased award.
By decision dated April 25, 2011, OWCP found that appellant was not entitled to an additional
schedule award.
Appellant again requested a hearing before an OWCP hearing representative, which was
held on August 8, 2011. With respect to medical evidence, she submitted a July 26, 2011 report
from Dr. Weiss, again listing the August 11, 2008 physical examination findings. Dr. Weiss
opined that appellant had a 12 percent right arm impairment under Table 15-5 of the A.M.A.,
Guides.
By decision dated September 19, 2011, the hearing representative found a conflict in
opinion between Dr. Weiss and Dr. Varriale as to the degree of permanent impairment.
Appellant was referred to Dr. Andrew Carollo, a Board-certified orthopedic surgeon, selected as
an impartial referee physician.
In a report dated November 29, 2011, Dr. Carollo provided a history and results on
examination. He noted that appellant had undergone surgery on February 1, 1995. Dr. Carollo
diagnosed tendinitis of the right shoulder and status post decompression of the right shoulder.
He found that under Table 15-5 there was three percent arm impairment for tendinitis. With
respect to an adjustment of the default value, Dr. Carollo found a grade modifier of one for
functional history, physical examination and clinical studies, resulting in no adjustment. He
concluded that appellant had a three percent right arm impairment. An OWCP medical adviser
concurred with the three percent impairment in a December 12, 2011 report.
By decision dated December 27, 2011, OWCP found that appellant was not entitled to an
additional schedule award.
Appellant again requested a hearing before an OWCP hearing representative, which was
held on April 23, 2012. She submitted an April 16, 2012 report from Dr. Weiss, who reiterated
his opinion that she had a 12 percent right arm impairment. Dr. Weiss disagreed with
Dr. Carollo’s application of Table 15-5.
In a decision dated July 3, 2012, the hearing representative affirmed the December 27,
2011 decision. The hearing representative found that the weight of the evidence did not establish
more than a three percent right arm impairment.
LEGAL PRECEDENT
Section 8107 of FECA provides that, if there is permanent disability involving the loss or
loss of use of a member or function of the body, the claimant is entitled to a schedule award for
the permanent impairment of the scheduled member or function.6 Neither FECA nor the
regulations specify the manner in which the percentage of impairment for a schedule award shall
6

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).

3

be determined. For consistent results and to ensure equal justice for all claimants OWCP has
adopted the A.M.A., Guides as the uniform standard applicable to all claimants.7 For schedule
awards after May 1, 2009, the impairment is evaluated under the sixth edition.8
With respect to a shoulder impairment, the A.M.A., Guides provides a regional grid at
Table 15-5. The class of impairment (CDX) is determined based on specific diagnosis and then
the default value for the identified CDX is determined. The default value (grade C) may be
adjusted by using grade modifiers for Functional History (GMFH, Table 15-7), Physical
Examination (GMPE, Table 15-8) and Clinical Studies (GMCS, Table 15-9). The adjustment
formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).9
FECA provides that, if there is a disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make the examination.10 The implementing regulations state that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an OWCP medical adviser, OWCP shall appoint a third
physician to make an examination. This is called a referee examination and OWCP will select a
physician who is qualified in the appropriate specialty and who has no prior connection with the
case.11
It is well established that when a case is referred to a referee physician for the purpose of
resolving a conflict under 5 U.S.C. § 8123(a), the opinion of such specialist, if sufficiently well
rationalized and based on a proper factual and medical background, must be given special
weight.12
ANALYSIS
OWCP found there was a disagreement between attending physician, Dr. Weiss and
second opinion physician, Dr. Varriale. Dr. Weiss opined that appellant had a 12 percent right
arm impairment, while Dr. Varriale found that the impairment was 3 percent. Appellant was
referred to Dr. Carollo as a referee examiner pursuant to 5 U.S.C. § 8123(a) to resolve the
conflict.
In a November 29, 2011 report, Dr. Carollo identified Table 15-5, the shoulder regional
grid. He specified the diagnosis of tendinitis, which has a default (grade C) arm impairment of
three percent for a class 1 impairment.13 The grade C value may be adjusted by assigning grade
7

A. George Lampo, 45 ECAB 441 (1994).

8

FECA Bulletin No. 09-03 (March 15, 2009).

9

The net adjustment is up to +2 (grade E) or -2 (grade A).

10

5 U.S.C. § 8123.

11

20 C.F.R. § 10.321 (1999).

12

Harrison Combs, Jr., 45 ECAB 716, 727 (1994).

13

A.M.A. Guides 402, Table 15-5.

4

modifiers for functional history, physical examination and clinical studies, applying the
adjustment formula. Dr. Carollo assigned each a grade modifier one (mild problem) under the
appropriate tables. Under the adjustment formula noted above, there is no adjustment from the
grade C value of three percent.
The Board finds that Dr. Carollo provided a rationalized medical opinion on the issue.
He identified Table 15-5 and his application of the table was consistent with the diagnosis of the
accepted tendinitis condition. The rationalized opinion of a referee physician, as noted above, is
entitled to special weight. The Board finds that Dr. Carollo represents the weight of the medical
evidence and establishes that appellant sustained three percent permanent impairment to the right
arm. The April 16, 2012 report of Dr. Weiss, reiterated his opinion that she had a 12 percent
impairment. The Board notes that this does not shift the weight of the evidence. Additional
reports from a physician on one side of the conflict that is properly resolved by a referee are
generally insufficient to overcome the weight accorded the referee’s report or to create a new
conflict.14
On appeal, appellant argues that Dr. Carollo did not take into account the right shoulder
decompression surgery, whereas Dr. Weiss applied Table 15-5 based on the surgery’ but
Dr. Carollo had a proper background and noted the 1995 surgery in his history and included a
diagnosis of status post decompression of the right shoulder. He was aware of the surgery, but
applied Table 15-5 in accord with the diagnosis of tendinitis. The Board finds that Dr. Carollo
represents the weight of the medical evidence.
Appellant may at any time request an increased schedule award based on probative
medical evidence showing an increased permanent impairment.
CONCLUSION
The Board finds that appellant has not established more than a three percent permanent
impairment to the right arm.

14

See Harrison Combs, Jr., 45 ECAB 716 (1994); Dorothy Sidwell, 41 ECAB 857 (1990).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 3, 2012 is affirmed.
Issued: April 10, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

